EXHIBIT 4.2 EXECUTION VERSION INDENTURE among AMBEV INTERNATIONAL FINANCE CO. LTD., as Issuer, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee, Calculating Agent, Paying Agent and Authenticating Agent and DEUTSCHE BANK LUXEMBOURG S.A. as Luxembourg Paying Agent and Luxembourg Transfer Agent Initially Relating to 9.500% Notes due 2017 Dated as of July24, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 1.1 Definitions 2 SECTION 1.2 Construction 12 ARTICLE II THE NOTES SECTION 2.1 Designation 13 SECTION 2.2 Authentication and Delivery of Notes 13 SECTION 2.3 Aggregate Amount; Additional Notes 14 SECTION 2.4 Form of Trustees Authentication 14 SECTION 2.5 Form of the Notes 15 SECTION 2.6 Maturity of the Notes 16 SECTION 2.7 Interest 17 SECTION 2.8 Record Date 17 SECTION 2.9 Issuance 17 SECTION 2.10
